Citation Nr: 0833876	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-36 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right eye 
disability.

3.  Entitlement to service connection for a left eye 
disability.  

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for a sinus disability.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for asbestosis.

10.  Entitlement to a staged or initial rating in excess of 
10 percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had periods of active service from November 1976 
to November 1980, October 1981 to October 1985, May 1992 to 
September 1992, and June 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In that rating decision, the RO 
denied service connection for a low back disability, a right 
eye disability, a left eye disability, tinnitus, bilateral 
hearing loss, hemorrhoids, a sinus disability, sleep apnea, 
and asbestosis.  The RO also granted service connection for a 
right ankle disability, assigning a noncompensable (0 
percent) rating as of July 4, 2004 (the day after separation 
from the veteran's last period of service).  The veteran's 
disagreement with the denials of service connection and the 
rating assigned to the right ankle disability led to this 
appeal.

The Board notes that the veteran challenged the initial 
disability rating assigned to the right ankle disability by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).  

In an April 2006 rating decision, the RO granted a 10 percent 
rating for the disability, as of July 4, 2003.  As the 
veteran has not been granted the maximum benefit allowed, the 
veteran is presumed to be seeking a higher percent evaluation 
and the claim is still active.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The veteran was afforded a VA examination regarding a right 
toe disability in June 2006, after the April 2006 
supplemental statement of the case regarding the right ankle 
disability on appeal.  Review of this examination report does 
not indicate any relevant evidence to the rating issue on 
appeal.  Therefore, the Board finds that a remand to allow 
for the issuance of another supplemental statement of the 
case that considered this examination report is not 
necessary.  See 38 C.F.R. §§ 19.31, 19.37.

The issues of entitlement to service connection for a low 
back disability, tinnitus, and hearing loss are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims adjudicated 
in this instant decision have been obtained; the veteran has 
been provided notice of the evidence necessary to 
substantiate these claims and has been notified of what 
evidence he should provide and what evidence VA would obtain; 
there is no indication that the veteran has evidence 
pertinent to these claims that he has not submitted to VA.

2.  Right eye refractive error is not a disability for VA 
compensation purposes; there is no competent evidence of a 
currently diagnosed acquired right eye disease or disability.

3.  Left eye refractive error is not a disability for VA 
compensation purposes; there is no competent evidence of a 
currently diagnosed acquired left eye disease or disability.

4.  There is no competent evidence that the veteran has been 
diagnosed as currently having hemorrhoids and there is no 
medical evidence that links a current hemorrhoid disability 
to service.

5.  There is no competent evidence that the veteran has been 
diagnosed as currently having a sinus disability.

6.  There is no competent evidence that the veteran was 
diagnosed as having sleep apnea during service nor evidence 
that he was diagnosed after separation from service.

7.  There is no competent evidence that the veteran was 
diagnosed as having asbestosis during service nor evidence 
that he was diagnosed after separation from service.

8.  The preponderance of the evidence indicates that the 
veteran has no more than moderate limitation of motion of the 
right ankle; the preponderance of the evidence is against a 
finding that there is marked limitation of motion, ankylosis, 
or malunion of the right ankle joint, or that the veteran has 
undergone an astragalectomy.


CONCLUSIONS OF LAW

1.  Service connection for a right eye disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.  Service connection for a left eye disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

3.  Service connection for hemorrhoids is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  Service connection for a sinus disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

5.  Service connection for sleep apnea is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

6.  Service connection for asbestosis is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

7.  The criteria for a rating in excess of 10 percent for 
right ankle disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran was issued VCAA notification letter during the 
pendency of this appeal, including a letter dated in November 
2005.  The November 2005 notification letter informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims adjudicated in this 
decision; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  The veteran was provided notice of the 
basic elements of a service connection claim and an increased 
rating claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued after the March 2005 rating 
decision on appeal.  The Board is cognizant of recent United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
April 2006 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

With respect to the Dingess requirements, the November 2005 
letter failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the service connection claims adjudicated on the merits 
in this decision, and although the veteran was latter 
provided such notice in March 2006, this notice was not 
timely (although dated in March 2006, the letter appears to 
have been issued after the April 2006 supplemental statement 
of the case).  See Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006) (Mayfield III).  Such failure is harmless 
because, however, as will be explained below in greater 
detail, the preponderance of the evidence is against the 
veteran's claims for service connection adjudicated in this 
appeal.  Thus, any question as to the appropriate disability 
ratings or effective dates to be assigned is moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claim for an increased rating for a right ankle 
disability, as noted in the introduction, the current appeal 
stems from the veteran's disagreement with the original grant 
of service connection.  Recently, in Goodwin v. Peake, 22 
Vet. App. 128, the Court addressed whether the holding in 
Dunlap v. Nicholson¸21 Vet. App. 112 (2007), that held that 
once a claim has been substantiated the veteran must 
demonstrate how the notification error affected the essential 
fairness of the adjudication, survived the Federal Circuit's 
decision in Sanders v. Nicholson, 487 F.3d 881 (2007).  The 
Court reaffirmed its holding in Dunlap by reiterating where a 
claim has been substantiated after the enactment of the VCAA, 
[the veteran] bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Although Goodwin dealt with an earlier effective 
date claim, the Board notes that the establishment of a 
disability rating is also a downstream element.

In this case, the veteran has not contended that any 
notification deficiencies have resulted in prejudice.  The 
Board finds that there has not been a showing that the 
veteran's appeal has been prejudiced by the inadequate VCAA 
notice and a remand is not necessary to provide additional 
notice.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The claims file includes service 
medical records and private medical records.  The veteran, 
however, has not been provided VA examinations in which an 
examiner addressed whether the veteran has a right eye 
disability, left eye disability, hemorrhoids, a sinus 
disability, sleep apnea, or asbestosis attributable to 
service.  

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, regarding these six claims for service 
connection, there is not competent evidence that the veteran 
currently has these disabilities, and further, no competent 
evidence that there may be a link between a current 
disabilities or persistent or recurrent symptoms of 
disabilities to service.  Therefore, the Board finds that 
there is no duty to provide VA examinations regarding these 
six service-connection claims.  See 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the increased rating claim for a right ankle 
disability, the veteran was provided a VA examination in 
February 2005.  After review of this examination and the 
private medical records of file, the Board finds there is 
adequate evidence on which to rate the claim and there is no 
duty to provide another examination.  See 38 C.F.R. §§ 3.326, 
3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims adjudicated in the instant decision.  Adjudication of 
these claims at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  General

The veteran had several periods of active service.  Although 
the claims file does not include documentation of this 
service, there is indication that the veteran also had 
reserve duty.  In a February 2004 letter, however, the 
veteran wrote that all of his disabilities were incurred 
during active service, and not reserve service.  Therefore, 
the Board will not address the law and regulations regarding 
reserve duty.  See 38 C.F.R. § 3.6.

Law and Regulations:   Eye Disabilities of the Right and Left 
Eyes

Refractive error of the eyes is not a disability within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.  As such, it may not 
be service connected as a matter of law, absent evidence of 
aggravation by superimposed disease or injury.  See 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 
1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).

Factual Background:  Eye Disabilities of the Right and Left 
Eyes

In his December 2003 claim, the veteran indicated that he had 
eye injuries in service.  Service medical record document 
treatment for the eyes.  A November 1977 treatment record 
documents that the veteran was found to have unilateral 
conjunctivitis.  A September 1978 record documents that the 
veteran incurred a corneal abrasion in the eight eye after 
going through bushes.  An October 1978 treatment record 
indicates that the veteran had a piece of eyelash removed 
from the left eye and was given eye drops.  A February 1979 
treatment record also documents that the veteran had an 
abrasion to the eye.  Visual acuity testing at this time was 
20/20 in the left eye and 20/30 in the right eye.  An April 
1979 treatment record documents the veteran's complaints of a 
"sticky" left eye and redness in both eyes with burning.  
Diagnosis was viral conjunctivitis.  In a September 1979 
treatment record, a clinician noted that the veteran had 
allergies, with complaints regarding headaches, redness and 
near vision.  An April 1980 record documents a diagnosis of 
conjunctivitis.  An October 1980 report of medical 
examination, completed prior to separation from this first 
period of active service, documents a normal clinical eye 
examination and vision was 20/20 in each eye.  

A June 1981 report of medical examination, completed prior to 
the veteran's second period of active service, documents a 
normal clinical eye examination and vision was 20/20 in each 
eye.  A January 1982 report of medical examination, completed 
during the veteran's second period of active service, 
documents a normal clinical eye examination and vision was 
20/20 in each eye.  In November 1983, the veteran again 
sought treatment for watery eyes and redness.  An April 1984 
treatment record indicates that the veteran was found to have 
mild conjunctivitis after the veteran sought treatment for 
"eyes ache."  Acuity testing revealed eye sight of 20/30 in 
the right eye and 20/40 in the left eye.

A June 1992 eye examination indicates that the veteran had 
"problems" focusing near.  An August 1993 treatment record, 
completed between periods of active service, indicates that 
the veteran had allergic conjunctivitis, and symptoms 
included red eyes.  The veteran underwent a September 1993 
eye examination, between periods of active service.  
Diagnoses include compound hypermetropic astigmatism with 
presbyopia.  A December 1993 treatment record, completed 
between periods of active service, notes that the veteran had 
nasal drainage and red eyes in the morning that were very 
itchy; diagnosis was allergic rhinitis.  In an October 1994 
treatment record, also completed between periods of active 
service, the veteran sought treatment for eye irritation and 
nasal discharge.  In a March 1998 report of medical history, 
a clinician noted that the veteran had worn glasses since 
1979 for correction of near visual acuity.  Other service 
records document decreased visual acuity.  

Analysis:  Eye Disabilities of the Right and Left Eyes

The Board finds that service connection for right and left 
eye disabilities are not warranted.  

Service medical records document that the veteran has been 
found to have visual acuity of less than 20/20.  In addition, 
one record, dated in a period that the veteran was not in 
active service, indicates that the veteran had an astigmatism 
and presbyopia.  

Refraction is defined as the act or process of refracting; 
specifically the determination of the refractive errors of 
the eye and their correction by glasses.  See Dorland's 
Illustrated Medical Dictionary 1605 (30th ed. 2003).  
Astigmatism is defined as unequal curvature of the refractive 
surfaces of the eye.  See Dorland's Illustrated Medical 
Dictionary 168 (30th ed. 2003).  Presbyopia is defined as 
hyperopia and impairment of vision due to advancing years or 
to old age.  See Dorland's Illustrated Medical Dictionary 
1503 (30th ed. 2003).  

Service treatment records also document that the veteran had 
an eyelash removed from an eye, had corneal abrasion, and has 
been diagnosed as having rhinitis and conjunctivitis.

Regarding the veteran's reduced visual acuity, as outlined 
above, a refractive error is not a disability within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.  As such, it may not 
be service connected as a matter of law, absent evidence of 
aggravation by superimposed disease or injury.  See 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 
1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  In this case, 
there is no such evidence.  Further, to the extent that 
presbyopia can be considered an acquired eye disability, the 
only diagnosis is dated at a time the veteran was not in 
active full-time service and the veteran has indicated that 
his disabilities did not occur during reserve duty.

Regarding the findings of rhinitis and conjunctivitis during 
service and the evidence that the veteran had a corneal 
abrasion and an eye lash removed during service, the Board 
notes that the veteran has not provided any medical evidence 
dated after the veteran's last separation from service that 
the veteran has been diagnosed as having an acquired eye 
disability of either eye.  The veteran has not provided any 
specific contentions regarding what eye disabilities he 
continues to experience, nor has he made any specific 
contentions regarding continuity of symptomatology.  See 
38 C.F.R. § 3.303(b).

The Board, therefore, finds that there is not competent 
evidence of record that indicates that the veteran has a 
current visual impairment since the time of service other 
than that due to refractive error.  In the absence of proof 
of a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board is cognizant that the veteran contends that he has 
eye disabilities that are attributable to service.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, the veteran is not competent to 
diagnose eye disabilities as a layperson.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, while the 
veteran is competent to report what comes to him through his 
senses (such as vision blurriness), he does not have medical 
expertise to diagnose specific eye disabilities.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, he 
cannot provide a competent opinion regarding diagnosis or 
causation.

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claims for service connection for a right 
eye disability and a left eye disability must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Factual Background:  Hemorrhoids 

The veteran contends that he has hemorrhoids attributable to 
service.  In a July 1985 service medical record, the veteran 
was treated for rectal bleeding.  The clinician questioned 
whether the veteran had hemorrhoids.  No hemorrhoids were 
noted in subsequent examinations.  In this regard, in a March 
1998 report of medical examination, completed between periods 
of active service, the clinician completing the record did 
not record any evidence of hemorrhoids.

Analysis:  Hemorrhoids 

The Board finds that service connection for hemorrhoids is 
not warranted.  Service medical record document treatment for 
rectal bleeding.  There is a questioned diagnosis of 
hemorrhoids.  Subsequent medical examination, however, does 
not document any findings or complaints of hemorrhoids.  
There are no medical records dated after the veteran's last 
discharge from service that include any diagnosis or findings 
regarding hemorrhoids.

The veteran has not provided any specific contentions 
regarding a current hemorrhoid disability, nor has he made 
any specific contentions regarding continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b).  Further, 
subsequent dated examination revealed no evidence of 
hemorrhoids, countering any assertion of continuity of 
symptomatology.

The Board, therefore, highlights that there is no medical 
evidence of record that indicates that the veteran has a 
current hemorrhoid disability.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

The Board is cognizant that the veteran contends that he has 
a hemorrhoid disability that is attributable to service.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value regarding causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In this case, there is no medical evidence of a current 
diagnosis of hemorrhoids, nor medical evidence that links a 
current hemorrhoids disability to service or an incident of 
service.  Therefore, although the veteran is competent to 
report symptoms of hemorrhoids, the evidence is against a 
finding of continuity of symptomatology and the veteran is 
not competent to provide an opinion regarding causation.  See 
Jandreau, supra.

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for 
hemorrhoids must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

Factual Background:  Sinus Disability

The veteran contends that he has a sinus disability 
attributable to service.  Service medical records document 
treatment for disabilities, including an upper respiratory 
infection and viral syndromes.  A September 1979 treatment 
record indicates the veteran sought treatment for symptoms 
including yellowish nasal discharge.  A record dated in April 
1985 indicates that the veteran had persistent nasal 
discharge.  An August 1993 treatment record, completed 
between periods of active service, indicates that the veteran 
had allergic conjunctivitis; symptoms included red eyes.  A 
December 1993 treatment record, completed between periods of 
active service, notes that the veteran had nasal drainage and 
red eyes in the morning that were very itchy; diagnosis was 
allergic rhinitis.  In an October 1994 treatment record, also 
completed between periods of active service, the veteran 
sought treatment for eye irritation and nasal discharge.  A 
December 1996 service treatment record, completed between 
periods of active service, indicates the veteran was found to 
have rhinitis.

Analysis:  Sinus Disability

The Board finds that service connection for a sinus 
disability is not warranted.  Service medical records 
document treatment for respiratory infections, viral 
syndromes, nasal discharge, and diagnoses of rhinitis.  The 
claims file contains no medical evidence, however, dated 
after the date of the veteran's claim for service connection 
that documents a sinus disability.  

The veteran has not provided any specific contentions 
regarding a current sinus disability, nor has he made any 
specific contentions regarding continuity of symptomatology.  
See 38 C.F.R. § 3.303(b).  

The Board, therefore, finds that there is not competent 
evidence of record that indicates that the veteran has a 
current sinus disability.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

The Board is cognizant that the veteran contends that he has 
a sinus disability that is attributable to service.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  That is, in the Board's judgment, 
the veteran is not competent to diagnose sinus disabilities 
as a layperson.  Jandreau, supra.  Thus, while the veteran is 
competent to report what comes to him through his senses 
(such as indicating that he has nasal discharge), he does not 
have medical expertise to diagnose specific sinus 
disabilities.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  In this case, he cannot provide a competent opinion 
regarding diagnosis or causation.

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for a sinus 
disability must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

Factual Background:  Sleep Apnea

The veteran has asserted that he has sleep apnea attributable 
to service.  There are no service medical records or post-
service medical records that document a diagnosis of sleep 
apnea.

Analysis:  Sleep Apnea

The Board finds that service connection for sleep apnea is 
not warranted.  There is no medical evidence of record of a 
diagnosis of sleep apnea.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

The Board is cognizant that the veteran contends that he has 
sleep apnea that is attributable to service.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a competent opinion 
as to medical causation.  Accordingly, his lay opinion does 
not constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  That is, in the Board's judgment, the veteran is not 
competent to diagnose sleep apnea as a layperson.  Jandreau, 
supra.  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise to diagnose the specific disability of sleep apnea.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this 
case, he cannot provide a competent opinion regarding 
diagnosis or causation.

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claims for service connection for sleep 
apnea must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Factual Background:  Asbestosis

In a February 2004 letter, the veteran wrote that he had been 
exposed to asbestos.  He wrote that he did not currently have 
a disability related to asbestos exposure, but wanted to 
document his exposure.

An April 1985 record indicates that the veteran underwent an 
asbestos screening.  X-ray was read as indicating no 
significant radiographic abnormality.

A December 1991 X-ray of the check revealed "fibrocalcific" 
residual of old granulomatous disease and haziness of the 
apices for which an apical lordotic is suggested if 
clinically indicated.  The chest was otherwise noted to be 
normal.

Analysis:  Asbestosis

The Board finds that service connection for asbestosis is not 
warranted.  There is no medical evidence of record of a 
diagnosis of asbestosis and the veteran does not contend that 
he has been diagnosed as having this disability.  Exposure, 
itself, it not a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for 
asbestosis must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

Law and Regulations:  Increased Rating for a Right Ankle 
Disability

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The veteran has challenged the initial noncompensable 
disability rating by seeking appellate review.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (discussing aspects of a claim for 
increased disability rating).  Separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

The ankle disability has been rated under Diagnostic Code 
5024.  Diagnostic Code 5024, located in 38 C.F.R. § 4.71a, is 
the rating code for tenosynovitis and the code provides that 
the disease will be rated on limitation of motion of the 
affected part, as degenerative arthritis.  Degenerative 
arthritis is rated under Diagnostic Code 5003, also located 
in 38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  38 
C.F.R. § 4.71a.

Plate II, located in 38 C.F.R. § 4.71, indicates that full 
ankle dorsiflexion is from 0 to 20 degrees and that full 
ankle plantar flexion is from 0 to 45 degrees.

Diagnostic Code 5270 provides ratings for ankylosis of the 
ankle.  38 C.F.R. § 4.71a.  Diagnostic Code 5272 provides 
rating criteria for ankylosis of the subastragalar or tarsal 
joint.  38 C.F.R. § 4.71a.  Diagnostic Code 5273 provides 
rating criteria for malunion of os calcis or astragalus. 38 
C.F.R. § 4.71a.  Diagnostic Code 5272 provides rating 
criteria for status post astragalectomy.  38 C.F.R. § 4.71a.  

Factual Background:  Increased Rating for a Right Ankle 
Disability

The veteran contends that the service-connected right ankle 
disability warrants a rating in excess of 10 percent.

The veteran underwent a VA examination in February 2005.  The 
examiner noted that the veteran had been found to have a 
fracture of the right ankle after a basketball injury.  The 
veteran indicated that the disability had been getting worse.  
The veteran reported pain with daily flare-ups of pain noted 
to be severe to very severe.  The pain normally lasted 50 
minutes to two hours.  The joint had stiffness but no 
swelling, and increased fatigue and lack on endurance.  The 
examiner reported that the disability affected the veteran's 
daily activities in that he was not able to take prolonged 
walks with his dog or play with his kids.  The veteran was 
able to take care of his home.  The condition affected him at 
work in that the disability slowed him down, but the examiner 
noted that otherwise the veteran was able to complete his 
duties as a technician.

The veteran entered the room for the physical examination 
without sign of pain or limping.  The veteran showed 
"obvious positive Waddell testing" for nonorganic signs of 
pain, which the examiner noted were manifested by break-away 
weakness and overreaction to the examination.  The examiner 
reported that there was no evidence of disuse of the muscles 
of the veteran's legs due to the ankle disability.  

Physical examination revealed no swelling or redness, with 
peripheral pulses noted to be good.  There was some 
tenderness to palpation on the entire ankle.  Range of motion 
testing revealed dorsiflexion to 30 degrees, with mild 
discomfort.  Planter flexion was accomplished to 45 degrees 
with only discomfort noted with this flexion.  The examiner 
reported that during acute flare-ups that were would not be 
changes in flexion and opined that the veteran did not have 
functional impairment due to the right ankle.  With 
repetitive use, the examiner opined that there would not be 
functional limitation.  No gait abnormality was found.  X-
rays revealed no significant abnormalities.  Diagnosis was 
right ankle arthralgia, residual of right ankle injury.

The claims file also contains a May 2005 private medical 
examination of the right ankle.  The clinician noted that the 
veteran had increased pain in the right ankle and that the 
disability caused the veteran difficulty walking.  The 
veteran reported stiffness in the ankle in the morning.  The 
veteran was able to walk approximately 30 to 40 minutes 
before he had redness and swelling in the right ankle, as 
well as pain.  The clinician noted, however, that the veteran 
usually has a "sitting" job, and therefore the right ankle 
did not bother him when he works.  The veteran, however, was 
noted to have difficulty at home, especially with any type of 
exercise.

Physical examination revealed no sign of edema or erythema.  
The clinician documented the veteran's complaints of pain.  
The clinician noted that the veteran lacked 10 to 15 degrees 
of dorsiflexion.  The veteran had 40 degrees of plantar 
flexion.  Subtalar joint pronation and inversion were within 
normal limits.  The clinician reported that this caused some 
discomfort.  The clinician found that the veteran had post-
traumatic osteoarthritis of the right ankle joint and early 
osteoarthritis right ankle joint.  The clinician directed the 
veteran to avoid doing any running or jogging.

In a July 2005 private treatment record, the veteran was seen 
after a cortisone injection.  The veteran reported that the 
injection decreased his ankle pain significantly.  Physical 
examination revealed no sign of edema or erythema and no 
obvious effusion.  The clinician was able to dorsiflex and 
plantar flex the right ankle without difficulty or crepitus.  
The veteran did complain of pain to palpation over the 
anterior right ankle joint.  

The veteran was again seen in November 2005 by the private 
clinic.  The clinician noted that there was pain to palpation 
of the right ankle.  The examiner was able to dorsiflex and 
plantar flex the right ankle.  There was no obvious right 
ankle joint effusion and muscular strength was 5/5 in all 
directions.  Additional record document the veteran's 
treatment for right ankle pain.

Analysis:  Increased Rating for a Right Ankle Disability

The Board finds that a rating in excess of 10 percent for a 
right ankle disability is not warranted.

The medical evidence of record, to include the February 2005 
VA examination and the private medical evaluations dated in 
2005, document that the veteran has pain in his right ankle 
and limitation of motion.  After review of the range of 
motion testing outlined above, the Board finds that the 
preponderance of the evidence indicates, however, that the 
veteran has moderate and not marked limitation of motion of 
the right ankle.  

There is no evidence that the veteran has ankylosis of the 
ankle, malunion of the joint, or that he has undergone an 
astragalectomy.  Therefore, a higher rating based on criteria 
other than limitation of motion is not warranted. 

The Board finds no basis on the evidence that would 
substantiate higher ratings based on the criteria set forth 
in 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, the Court held that in evaluating a 
service-connected disability, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  In DeLuca, the Court further held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
should be considered in conjunction only with a diagnostic 
code predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).  

In this case, there is no medical evidence to show that pain 
or flare-ups of pain, supported by objective findings, 
results in additional limitation of motion of either ankle to 
a degree that would support a rating in excess of 10 percent, 
nor does the medical evidence show such additional limitation 
of motion due to fatigue, weakness, incoordination or any 
other sign or symptoms attributable to the right ankle 
disability.  A schedular rating in excess of 10 percent for a 
right ankle disability is denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board also finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There is no evidence that the veteran has 
missed work or been hospitalized due to his right ankle.  
Therefore, the Board finds that there has been no showing by 
the veteran that his right ankle disability causes marked 
interference with employment or necessitated frequent 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of requisite factors, the criteria 
for submission for assignment of extraschedular ratings for 
these disabilities pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Thus, the Board finds that the preponderance of the evidence 
is against the claim.  Therefore, the benefit of the doubt 
doctrine is not applicable and the claim for a rating in 
excess of 10 percent for right ankle disability must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, 
supra.


ORDER

Service connection for a right eye disability is denied.

Service connection for a left eye disability is denied.

Service connection for hemorrhoids is denied.

Service connection for a sinus disability is denied.

Service connection for sleep apnea is denied.

Service connection for asbestosis is denied.

A rating in excess of 10 percent for a right ankle disability 
is denied.




REMAND

The Board finds that additional development is necessary 
before the claims for service connection for a low back 
disability, tinnitus, and bilateral hearing loss are ripe for 
adjudication upon the merits.

Regarding the low back disability, the Board notes that 
service medical records document that the veteran was treated 
in service for a back disability.  A January 1979 service 
medical record documents that the veteran had a low back 
injury with muscle spasm.  Additional medical records 
document that the injury incurred during a motor vehicle 
accident and that the veteran sustained a lumbosacral strain.  
One treatment record indicates that the sprain was resolving.  
Another January 1979 record indicates that the fracture had 
to be ruled out.  A May 1979 treatment record documents that 
the veteran sought treatment for low back pain after lifting.  
A mild strain was diagnosed.  An April 1982 service treatment 
record documents that the veteran again sought treatment for 
back pain after lifting a heavy ammunition case.

Post-service records also document treatment for a back 
injury.  In a December 2004 private medical record, the 
veteran was treated for low back pain after lifting a box.  
An October 2005 private medical record also documents that 
the veteran had low back pain that had its onset at work 
after lifting a heavy box.  

Thus, the claims file contains evidence that the veteran 
sustained back injuries in service.  In addition, treatment 
records document that the veteran continues to experiences 
back strains.  There is no medical opinion of record that 
addresses whether these back strains represent re-injury of 
the back injury incurred during service.  The Board finds, 
based on the nature of the injures in service and review of 
the evidence of a current back disability, that a remand is 
required in order to obtain a VA examination in which an 
examiner provides an opinion regarding whether the veteran 
has a current back disability that is attributable to 
service, to include the injury sustained in the motor vehicle 
accident.  See 38 C.F.R. § 3.159(c); McLendon, supra.

Regarding the claim for service connection for bilateral 
hearing loss, the Board notes, that for the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater, or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

A January 1982 report of medical examination, completed 
during the veteran's second period of active service, 
indicates that the veteran had an auditory threshold of 25 
decibels in the right ear at 3000 Hertz and 4000 Hertz.  
Other service records include audiological testing.  Some of 
these records of audiological testing, including a March 1998 
report of medical examination, completed between periods of 
active service, do not document any auditory threshold above 
20 decibels.  

In a July 2003 service record, the veteran indicated he 
developed ringing in his ears during his active service 
between June and July 2003.  

The veteran underwent a VA audiological examination in 
January 2005.  The examiner noted review of the claims file.  
The examiner noted that all reviewed audiological testing 
indicated "normal" hearing for VA adjudication purposes.  
The examiner also noted that the veteran indicated in a 1986 
document that he did not having ringing in his years, which 
contradicted the veteran's current statement that he had 
tinnitus that started during the period of service ending in 
October 1985.  

The veteran reported static ringing in the right ear.  The 
tinnitus was reported to not be continuous, but occurred 
"every so often" and lasted up to two minutes.  The 
examiner documented that the veteran experienced noise from 
weapons during service, to include from a machine gun and 
grenade launcher.  In the period of service in 2003, the 
veteran served for 19 days working on computers in a building 
across from a flight line.  

Testing showed puretone thresholds, in decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
15
25
15
25
30
LEFT
15
20
15
15
25

The veteran's speech recognition scores using the Maryland 
CNC Test were 96 percent bilaterally.

The audiologist noted that the veteran did not have a hearing 
loss disability as defined by VA regulations.  See 38 C.F.R. 
§ 3.385.  The audiologist also again noted that the veteran 
denied having tinnitus in 1986.  The examiner did not provide 
any other opinions.

Based on the veteran indicating that he had ringing in the 
years in a document completed during the veteran's service 
between June and July 2003, the Board finds that a remand is 
necessary to schedule the veteran for an examination in which 
an examiner provides an opinion regarding whether the veteran 
has tinnitus attributable to service, to include the service 
in 2003.  In the January 2005 examination report, the 
examiner did not discuss this record indicating the veteran 
had ringing in his ears during service.

Further, as the claim for service connection for tinnitus 
must be remanded, the Board finds that the claim for service 
connection for hearing loss should be addressed upon remand.  
In the January 2005 VA examination, audiological testing 
revealed that the veteran did not currently have a hearing 
disability as defined by VA regulations.  The examiner, 
however, did document that the veteran was exposed to the 
sound of firing weapons during service.  In addition, review 
of service audiometric testing reveals that the veteran at 
least had some evidence of hearing loss in the right ear at 
one time during service and at the time of the January 2005 
VA examination had evidence of some hearing loss bilaterally.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (case in 
which the Court indicated that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss).  Therefore, 
during the VA audiological examination to be scheduled upon 
remand, the examiner should also complete audiologic testing.  
The examiner should provide an opinion of whether the veteran 
has a hearing loss disability that is attributable to 
service.

Lastly, all VA medical examination and treatment reports, and 
any private medical records that have not been obtained, 
which pertain to the claims for service connection for a low 
back disability, tinnitus, and bilateral hearing loss must be 
obtained for inclusion in the record.

Accordingly, the case is REMANDED for the following actions:

1.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claims for 
service connection for a low back 
disability, tinnitus, and bilateral 
hearing loss must be obtained for 
inclusion in the record.

2.  The veteran should be scheduled for 
a VA orthopedic examination regarding 
the claim for service connection for a 
low back disability.  The claims file 
should be sent to the examiner.

Following the review of the relevant 
evidence in the claims file, to include 
the service medical records, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should determine whether it is 
at least as likely as not (50 percent or 
greater probability) that the veteran 
has a back disability that began during 
service or is causally linked to any 
incident of active duty or a finding 
recorded in the service medical records.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

3.  Arrange for a VA audiology 
examination of the veteran to determine 
if he has tinnitus that is attributable 
to service.  In addition, the examiner 
should determine whether the veteran has 
a hearing loss disability in either ear 
and the approximate onset date or 
etiology of such hearing loss.  The 
claims file must be made available for 
review by the examiner.

After the completion of the audiological 
testing and review of the relevant 
evidence in the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 50 
percent or greater degree of probability) 
that that veteran has tinnitus that began 
during service, to specifically include 
as due to service completed in June and 
July 2003.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater degree of probability) that any 
hearing loss that is present began during 
service or is causally related to any 
incident of active duty, to include 
exposure to excessive noise.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  Thereafter, the claims for service 
connection for a low back disability, 
tinnitus, and bilateral hearing loss must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative must be provided with 
a supplemental statement of the case. 

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The purpose of this remand is to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of these matters by the actions herein requested.



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


